McMurray, Presiding Judge.
Defendant’s conviction for possession of cocaine with intent to distribute was affirmed by this Court on direct appeal. See Cantrell v. State, 217 Ga. App. 641 (459 SE2d 564). On certiorari, however, the Supreme Court of Georgia reversed, holding that the trial court should have entered a judgment of conviction only upon a charge of simple possession of cocaine as a lesser offense included within the indicted offense of possession with intent to distribute. Cantrell v. State, 266 Ga. 700 (469 SE2d 660). Accordingly, the prior judgment of this Court is vacated and the judgment of the Supreme Court is made the judgment of this Court. The judgment of the trial court is reversed and the case'remanded with direction to enter judgment in accordance with the ruling of the Supreme Court of Georgia.

Judgment reversed and case remanded with direction.


Andrews and Blackburn, JJ, concur.

Lydia J. Sartain, District Attorney, Lee Darragh, Thomas A. Gump, Assistant District Attorneys, for appellee.